Citation Nr: 1315000	
Decision Date: 05/07/13    Archive Date: 05/15/13

DOCKET NO.  10-49 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for gastroresophageal reflux disease (GERD).

2.  Entitlement to service connection for status post testicular cancer, right orchiectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to September 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing at the RO in Boston, Massachusetts in April 2012.  This transcript has been associated with the file.

Also at the April 2012 Board hearing, the Veteran submitted additional evidence.  However, the Veteran and his representative waived RO review of this evidence and therefore, Board adjudication of the current appeal may go forward without remanding the appeal for a supplemental statement of the case.  See 38 C.F.R. § 20.1304(c) (2012).

The issue of entitlement to service connection for status post testicular cancer is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against a finding that GERD is related to service.





CONCLUSION OF LAW

The criteria to establish service connection for GERD have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The notice requirements were met in this case by a letter sent to the Veteran in February 2010.  This letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Veteran's service treatment records and VA treatment records are in the file.  Available private treatment records have also been obtained and associated with the claims file.  The Veteran was notified in December 2011 that he could submit releases for the RO to obtain additional private treatment records.  He did not submit any releases.  At his hearing in April 2012, he stated that his private treatment records from Morton Hospital were no longer available.  He also submitted his private records from New England Medical Center.  The duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded a VA medical examination in April 2010 for his GERD claim.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history.  The examiner provided a detailed conclusion for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board also highlights that, in April 2012, the Veteran was provided an opportunity to set forth his contentions at a hearing before the undersigned.  The record reflects that at the hearing, the Veterans Law Judge set forth the issue to be discussed at the hearing, focused on the elements necessary to substantiate the claim, and sought to identify any further development required to help substantiate the claim.  These actions satisfied the Veterans Law Judge's duty to fully explain the issue on appeal and suggest the submission of any evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to hearings before the Board).  Notably, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.   
 
In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.


Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran contends that his GERD began in-service and he was seen for gastrointestinal complaints.  For the reasons that follow, the Board concludes that service connection is not warranted.

In reviewing the Veteran's service treatment records, the Board observes that at his April 1982 entrance examination the Veteran did not report any gastrointestinal problems.  He was qualified for entrance to service.  In a November 19, 1984 treatment record the Veteran reported abdominal pain after eating in the mess hall.  He also reported problems with weight control and requested separate rations and to buy his own food.  The examiner doubted the Veteran had an ulcer, but said it could be possible.  He was prescribed Mylanta and given a dietician consultation.  In a follow up treatment record, he was also noted to be taking Pepto Bismol.  He was instructed to avoid food that irritated his stomach.  In a November 24, 1984 treatment record, the Veteran was still noted to have epigastric discomfort, although he was still taking Mylanta.  Again, in December 1984, the Veteran reported with epigastric complaints.  He was given a temporary separate ration profile.  

At separation from service at his August 1985 examination, the Veteran had no defects noted with regard to GERD and was qualified for separation from service.  He specifically denied any pain or pressure in his chest, frequent indigestion, or intestinal trouble.

After service, the Veteran was afforded a VA examination in October 1985.  In his narrative history, he did not report any gastrointestinal problems.  Examination of the digestive system was normal.  

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(d) if the evidence shows a chronic disease first diagnosed after service was incurred in service.  The term 'chronic disease', whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA outpatient treatment records show that the Veteran was noted to have GERD as early as April 2005.  In a January 2010 VA treatment record the Veteran reported heartburn and he was prescribed an additional medication to take at night.

The Veteran was afforded a VA examination in April 2010 for his GERD claim.  He reported his symptoms began while in service in Germany when he had discomfort after eating at the mess hall.  He was allowed to buy his own food, but there was minimal improvement with his symptoms, even using over the counter medications.  His current treatment was diet restriction and prescription medication.  

The examiner opined that the Veteran's GERD was not related to service.  Her rationale was that while he was treated in November 1984, there was no discussion at that time of GERD or heartburn.  Following this the Veteran did not take any regular medications in service.  Finally, she noted on the Veteran's separation examination he did not complain of frequent indigestion, stomach, liver, or intestinal problems, nor were any diagnosed.

In a February 2012 VA treatment record the Veteran reported upper gastrointestinal symptoms since the 1980s with dyspepsia and heartburn/reflux.  He was noted to still be on prescription medication.

At the Veteran's April 2012 Board hearing, he testified he received over the counter treatment in service for his GERD, and that he believed it was related to the food he was eating at the mess hall.  He testified the first time post service he received treatment was approximately 1989 or 1990, but that the records were not available.  The Veteran also testified he has since been followed by the VA and prescribed various medications to help control his symptoms.

A preponderance of the evidence of record weighs against the Veteran's assertion that his GERD is related to service.  While the Veteran was treated for epigastric complaints during service, he was not diagnosed as having GERD.  There is no evidence of a chronic condition in service.  Separation examination in August 1985 and post-service VA examination in October 1985 revealed no gastrointestinal complaints and a normal physical examination.  In addition, a VA physician has opined that it is less likely than not that the Veteran's GERD is related to service.  There is no medical evidence to the contrary.  

The Veteran has provided statements and testimony indicating that he believes his GERD began in service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case, diagnosis of GERD, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Board finds that the opinion of the April 2010 VA examiner, a trained medical professional, to carry more weight than that of the Veteran.  The Veteran's assertion has been investigated by competent medical opinion, and found to be without merit.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The Board also finds that the Veteran's statements that he has continued to suffer with gastrointestinal symptoms since service not to be credible, in light of his denial of any such symptoms at the time of his separation examination and the normal clinical examinations in August 1985 and October 1985.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for GERD and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet.  App. 49, 56 (1990).


ORDER

Entitlement to service connection for GERD is denied.


REMAND

The Veteran contends that his testicular cancer began in service.  During service in October 1982, the Veteran reported with complaints of right groin pain for one week.  He was suspected to have pulled his groin muscle.  A July 1983 record indicates the Veteran was seen with complaints of groin pain, mainly in his right testes.  He reported that the pain came and went, but had existed for the previous 2 months.  The doctor noted that he had right testicular pain of unknown etiology.

The Veteran was diagnosed with testicular cancer in 1989 and is currently status post right orchiectomy.  See e.g., October 2009 VA treatment record.  Accordingly, the Veteran should be provided with a VA examination to determine if it is at least as likely as not that his testicular cancer and subsequent right orchiectomy are related to service.

On remand, updated VA treatment records should be obtained and efforts should be undertaken to obtain the Veteran's treatment records from Boston University Hospital.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated since January 2010.

2.  Make arrangements to obtain the Veteran's treatment records from Boston University Hospital, dated since 1989.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the etiology of his status post testicular cancer and right orchiectomy.

a) The entire claims file (i.e. any medical records contained in Virtual VA, CAPRI, and AMIE), to include this REMAND, must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  

b) The examiner(s) must conduct any appropriate interviews and clinical testing.

c) The examiner should then state whether the Veteran's status post testicular cancer and right orchiectomy had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should consider the service treatment records dated in October 1982 and July 1983 showing treatment for right testes/groin pain.

d) The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

e) The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

4.  After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5.  Finally, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


